Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 1 of 32                        PageID #: 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                  MOBILE DIVISION

 LOTTIE THOMPSON-GROVES                            )
    Plaintiff,                                     )
                                                   )               CIVIL ACTION NO.
 v.                                                )                   1:19-cv-755
                                                   )
 MABO INVESTMENTS, LLC                             )
   Defendant.                                      )

                                          COMPLAINT

                                    I.      INTRODUCTION

       Plaintiff, Lottie Thompson-Groves (hereinafter, “Plaintiff” or “Mrs. Thompson-Groves”),

files this Title III, Americans with Disabilities Act (hereinafter, “ADA”) action against Defendant,

Mabo Investments LLC dba Popeyes (hereinafter, “Defendant” or “Popeyes”) pursuant to 42

U.S.C. §12181 et seq. In Count One of the Complaint, Plaintiff seeks to enjoin Defendant to

remove architectural barriers from the facility. In Count Two of the Complaint, Plaintiff seeks to

enjoin Defendant to maintain policies, practices, and procedures necessary to maintain the facility

free of architectural barriers both now and once the architectural barriers are removed from the

facility. In Count Three of the Complaint, Plaintiff seeks to enjoin Defendant’s use of the facility

to provide full and equal enjoyment of the facility to individuals with disabilities. Count Two of

the Complaint and Count Three of the Complaint seek independent relief in addition to the removal

of architectural barriers from the facility. In Count Four of the Complaint, Plaintiff seeks to enjoin

Defendant’s failure to design and construct the facility to ADA compliance.




                                                  1
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 2 of 32                         PageID #: 2



            II.       JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.         This action is for declaratory relief and injunctive relief, pursuant to 42 U.S.C.

§12181 et seq., Title III of the ADA and implementing regulations; therefore, this Court is vested

with original jurisdiction under 28 U.S.C. §1331 and §1343.

       2.         Venue is proper in this Court, the United States District Court for the Southern

District of Alabama, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the United States

District Court for the Southern District of Alabama.

       3.         The extent of Mrs. Thompson-Grove’s physical impairments limits her ability to

perform manual tasks, walk, stand, lift, bend, all of which are major life activities pursuant to 42

U.S.C. §12102(2)(A). Therefore, Mrs. Thompson-Groves is disabled pursuant to the ADA, in that

she suffers a physical impairment substantially limiting one or more major life activities. 42 U.S.C.

§12102; see also, 28 C.F.R. §36.104.

       4.         Defendant is a limited liability company that is both registered to conduct business

and is conducting business within the State of Alabama sufficient to create both general and

specific in personam jurisdiction. Upon information and belief, Defendant operates the real

property and improvements located at 1030 Saraland Boulevard S, Saraland, Alabama 36571.

Defendant’s facility is a place of public accommodation pursuant to 42 U.S.C. §12181(7).

       5.         All events giving rise to this lawsuit occurred in the Southern District of Alabama

and Defendant is a citizen thereof.

       6.         Mrs. Thompson-Groves lives 4.3 miles from Defendant’s restaurant. She is very

fond of Popeyes’ chicken and side items. The inside of the restaurant itself is decent enough, with

a clean environment and largely serviceable facility for those individuals who do not have mobility

impairments. She has been to this store a couple of times a month for a couple of years because it



                                                   2
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 3 of 32                         PageID #: 3



is a very close fast food chicken restaurant. She definitely plans to continue going to the restaurant

a couple of times each month in the future. Mrs. Thompson-Groves will return not only for the

goods and the services at Defendant’s facility, but also to confirm compliance with the ADA by

Defendant. Mrs. Thompson-Groves need not specify the exact date of all the times she will return,

because she has not planned every meal for the rest of her life. Such specific planning is not

necessary to invoke the ADA. See, e.g., Parr v. L&L Drive Inn Restaurant, 96 F. Supp.2d 1065,

1079 (D. Haw. 2000); Segal v. Rickey’s Restaurant and Lounge, Inc., No. 11-61766-cn (S.D. Fla.

2012) (“Specification as to date and time of return to this public accommodation is impossible due

to the nature of the event. Fast food patrons visit such restaurants at the spur of the moment.”).

Nevertheless, Plaintiff definitely intends to return to Defendant’s facility.

         7.    Plaintiff has been denied full and equal enjoyment of Defendant’s public

accommodation on the basis of Plaintiff’s disabilities because of the barriers described below in

paragraph twenty (20) and throughout the Complaint.

         8.    Plaintiff has Article III standing to pursue this action because of the following: (1)

Plaintiff is disabled, pursuant to the statutory and regulatory definition, (2) Defendant’s facility is

a place of public accommodation pursuant to the statutory and regulatory definition, (3) Plaintiff

has suffered a concrete and particularized injury by being denied access to the public

accommodation, and by Defendant’s denial of the use of the public accommodation for Plaintiff’s

full and equal enjoyment, as described throughout the Complaint, and (4) because of these injuries,

there exists a genuine threat of imminent future injury, as described in paragraph eighteen (18)

below.




                                                  3
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 4 of 32                      PageID #: 4



                                 III.   PLAINTIFF’S CLAIMS

             ADA, Title III

       9.       Congress enacted Title III of the ADA, 42 U.S.C. §12181 et seq. on or about July

26, 1990. Commercial enterprises were provided one and a half years from enactment of the statute

to implement the requirements. The effective date of Title III of the ADA was January 26, 1992.

(42 U.S.C. §12181; 20 C.F.R. §36.508(A); see also, §36.304).

       10.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36,104, Defendant’s facility is a

place of public accommodation in that the facility is a restaurant providing goods and services to

the public. Therefore, the public accommodation is covered by the ADA and must comply with

the ADA.

                                         COUNT ONE
                              VIOLATION OF THE ADA, TITLE III
                                  42 U.S.C. §12182(b)(2)(A)(iv)
                                     Architectural Barriers

Defendant’s Existing Facility is Subject to the 2010 ADA Design Standards for the Portions
                       of the Facility Addressed in this Complaint

       11.      Plaintiff is informed and believes based on publicly available information that the

building in which Defendant’s facility is located at 1030 Saraland Boulevard S, Saraland, Alabama

36571 was first constructed in 1986.

       12.      Plaintiff is further informed and believes based on publicly available information

that the public accommodation in which the facility is located at 1030 Saraland Boulevard S,

Saraland, Alabama 36571 underwent alterations and/or improvements to the public

accommodation after 2000.

       13.      The ADA was enacted requiring that facilities constructed prior to January 26,

1992, are considered an existing facility, such that those facilities must remove architectural



                                                 4
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 5 of 32                       PageID #: 5



barriers where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All alterations

made to existing facilities after January 26, 1992, and all new construction after January 26, 1993,

must be readily accessible to and usable by individuals with disabilities, including individuals who

use wheelchairs. 42 U.S.C. § 12183(a) - (b). 28 C.F.R. § 36.402. “Readily accessible to and usable

by . . .” is the new construction standard, which requires compliance with the Department of Justice

(hereinafter, “DOJ”) standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406. The only defense for

failing to provide readily accessible and usable buildings constructed under the new construction

standards is if the design and construction of the building to be readily accessible and usable is

structurally impracticable. 42 U.S.C. § 12183(a)(1). The structural impracticability defense applies

only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c). “Readily accessible to

and usable by . . .” is also the alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be

made to the maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration

is a change to a place of public accommodation or commercial facility that affects or could affect

the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

       14.     New construction and alterations must comply with either the DOJ’s 1991

Standards for Accessible Design or the 2010 Standards for Accessible Design. 28 C.F.R. § 36.406

establishes whether the 1991 Standards for Accessible Design or 2010 Standards for Accessible

Design apply: New construction and alterations subject to §§ 36.401 or 36.402 shall comply with

the 1991 Standards if the date when the last application for a building permit or permit extension

is certified to be complete by a state, county, or local government is before September 15, 2010,

or if no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and alterations subject to §§

36.401 or 36.402 shall comply either with the 1991 Standards or with the 2010 Standards if the



                                                  5
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 6 of 32                         PageID #: 6



date when the last application for a building permit or permit extension is certified to be complete

by a state, county, or local government is on or after September 15, 2010, and before March 15,

2012, or if no permit is required, if the start of physical construction or alterations occurs on or

after September 15, 2010, and before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New construction

and alterations subject to §§ 36.401 or 36.402 shall comply with the 2010 Standards if the date

when the last application for a building permit or permit extension is certified to be complete by a

state, county, or local government is on or after March 15, 2012, or if no permit is required, if the

start of physical construction or alterations occurs on or after March 15, 2012. Where the facility

does not comply with the 1991 Standards, the 2010 Standards are applicable. See 28 C.F.R. §

36.406(5)(ii) which states, “Newly constructed or altered facilities or elements covered by §§

36.401 or 36.402 that were constructed or altered before March 15, 2012 and that do not comply

with the 1991 Standards shall, on or after March 15, 2012, be made accessible in accordance with

the 2010 Standards.”

       15.      For the architectural barriers at issue in this case, the 2010 Standards for Accessible

Design are applicable.

          Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

       16.     Defendant has discriminated, and continues to discriminate, against Plaintiff, and

others who are similarly situated, by denying full and equal access to, and full and equal enjoyment

of goods, services, facilities, privileges, advantages and/or accommodations at Defendant’s facility

in derogation of 42 U.S.C. § 12101 et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new

construction, the building must be readily accessible to and usable by individuals with disabilities.

42 U.S.C. § 12183 (a) - (b). Defendant’s failure to remove the existing barriers thus violates 42

U.S.C. § 12182(b)(2)(A)(iv), which requires removal of architectural barriers.



                                                  6
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 7 of 32                          PageID #: 7



       17.      Prior to the filing of this lawsuit, Plaintiff was denied full and safe access to all of

the benefits, accommodations, and services offered to individuals without disabilities within and

about Defendant’s public accommodation. Plaintiff’s access was inhibited by each of the described

architectural barriers detailed in this Complaint, which remain at the public accommodation in

violation of the ADA. Because of the foregoing, Plaintiff has suffered an injury-in-fact in precisely

the manner and form that the ADA was enacted to guard against.

       18.     Plaintiff has definite plans to return to the facility in the future, as described in

paragraph six (6). Plaintiff will return to the facility within the next couple of months, not only to

enjoy the goods and services at the facility, but also to see if Defendant has repaired the

architectural barriers and changed the policies, practices, and procedures. Plaintiff will continue to

do so even when the facility is repaired. Plaintiff certainly would not want to stop going when the

facility is repaired, and the practices are modified. The barriers are not just created by construction

issues; instead, many of the barriers are created by human activity, from the way Defendant’s

workers at the public accommodation use the architectural elements of the public accommodation.

The barriers created by human activity will need to be reviewed and maintained forever, to be sure

Defendant’s management and workers continuously act in a manner that does not create barriers.

Absent remedial action by Defendant, Plaintiff will continue to encounter the architectural barriers,

and the discriminatory policies, practices, and procedures described herein, and as a result, be

discriminated against by Defendant on the basis of Plaintiff’s disabilities. The Eleventh Circuit

held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when architectural

barriers have not been remedied “. . . there is a 100% likelihood that plaintiff . . . will suffer the

alleged injury again when plaintiff returns to the store.” Due to the definiteness of Plaintiff’s plan




                                                  7
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 8 of 32                          PageID #: 8



to continue visiting the subject facility, there exists a genuine threat of imminent future injury.

Plaintiff’s stated intent to return is plausible.

        Architectural Barriers

        19.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the DOJ,

Office of the Attorney General, promulgated Federal Regulations to implement the requirements

of the ADA. 28 C.F.R. Part 36.

        20.     Plaintiff has been from the parking lot to the entrance; from the entrance to the toilet

room; the toilet room itself; throughout circulation paths and accessible routes, and service areas,

paths of travel, and in particular but not limited to, all of which is more specifically described

below. Moreover, Defendant’s facility located at 1030 Saraland Boulevard S, Saraland, Alabama

36571 violates the ADA in the parking lot, toilet room, and in particular but not limited to:

        (1) Defendant provides a parking area with parking spaces that have routes connecting

              the parking spaces to the entrance of the public accommodation for able-bodied

              individuals, but fails to provide the same level of access by providing an ADA

              accessible route from accessible parking spaces to an accessible entrance for non-able-

              bodied individuals, which segregates and relegates individuals with disabilities to

              inferior benefits of the goods and services provided at Defendant’s place of public

              accommodation, which includes but is not limited to, the following failures of

              Defendant:

                a. Defendant fails to maintain the parking area and associated accessible route in

                    conformance with the ADA Standards for Accessible Design in all the ways

                    that are required to be readily accessible to and usable by disabled individuals,

                    which includes but is not limited to, parking spaces failing to be located on the


                                                    8
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 9 of 32                   PageID #: 9



               shortest accessible route to the entrance, which has the discriminatory effect of

               rendering the parking spaces and associated elements as unusable by disabled

               individuals;

            b. The parking area fails to maintain the required amount of accessible parking

               spaces, including associated accessible access aisles, in operable condition by

               conforming with the ADA Standards for Accessible Design so that the level

               accessible parking spaces measure 96 inches wide minimum with adjoining

               compliant access aisles that measure 60 inches wide minimum and connect to

               an accessible route to an accessible entrance of the public accommodation;

            c. The parking area fails to maintain the required amount of accessible parking

               spaces, including associated accessible access aisles, in operable condition by

               conforming with the ADA Standards for Accessible Design so that the

               accessible parking spaces adjacent access aisles extend the full length of the

               parking spaces and are marked so as to discourage parking in the access aisles,

               which renders the access aisles unusable by the disabled;

            d. The parking area fails to maintain the required amount of accessible parking

               spaces, including adjoining access aisles, in operable condition by conforming

               with the ADA Standards for Accessible Design so that the parking spaces

               adjacent access aisles do not overlap the vehicular way;

            e. The parking area fails to maintain the required amount of accessible parking

               spaces, including adjoining access aisles, in operable condition by conforming

               with the ADA Standards for Accessible Design so that the parking spaces are

               identified with accessibility signage including the international symbol of



                                             9
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 10 of 32                    PageID #: 10



                 accessibility that is mounted 60 inches minimum above the finished floor or

                 ground surface measured to the bottom of the sign;

              f. The parking area fails to maintain the required amount of accessible parking

                 spaces, including adjoining access aisles, in operable condition by conforming

                 with the ADA Standards for Accessible Design so that the parking spaces and

                 adjacent access aisles are designed or otherwise maintained in a way so that

                 when cars and vans, when parked, cannot obstruct the required clear width of

                 adjacent accessible routes and render the parking spaces as unusable by the

                 disabled;

       (2) Defendant provides a parking area with parking spaces that have routes connecting

           the parking spaces to the entrance of the public accommodation for able-bodied

           individuals, but fails to provide the same level of access by providing an ADA

           accessible route from accessible van parking spaces to an accessible entrance for non-

           able-bodied individuals, which segregates and relegates individuals with disabilities

           to inferior benefits of the goods and services provided at Defendant’s place of public

           accommodation, which includes but is not limited to, the following failures of

           Defendant:

              a. Defendant fails to maintain the parking area and associated accessible route in

                 conformance with the ADA Standards for Accessible Design in all the ways

                 that are required to be readily accessible to and usable by disabled individuals,

                 which includes but is not limited to, accessible van parking spaces failing to be

                 located on the shortest accessible route to an accessible entrance, which has the




                                              10
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 11 of 32                   PageID #: 11



                discriminatory effect of rendering the parking spaces and associated elements

                as unusable by disabled individuals;

             b. The parking area fails to maintain the required amount of accessible van

                accessible parking spaces, including associated access aisles, in operable

                condition by conforming with the ADA Standards for Accessible Design so that

                the van parking spaces measure 132 inches wide minimum with adjoining

                compliant access aisles that measure 60 inches wide minimum, or alternatively

                a 96 inch wide space with an adjoining 96 inch wide access aisle, and connects

                to an adjoining accessible route to an accessible entrance of the public

                accommodation;

             c. The parking area fails to maintain the required amount of accessible van parking

                spaces, including associated access aisles, in operable condition by conforming

                with the ADA Standards for Accessible Design so that the van parking spaces

                adjacent access aisles extend the full length of the parking spaces and are

                marked so as to discourage parking in the access aisles, which renders the aisles

                unusable by the disabled;

             d. The parking area fails to maintain the required amount of accessible van parking

                spaces, including adjoining access aisles, in operable condition by conforming

                with the ADA Standards for Accessible Design so that the parking spaces

                adjacent access aisles do not overlap the vehicular way;

             e. The parking area fails to maintain the required amount of accessible van parking

                spaces, including adjoining access aisles, in operable condition by conforming

                with the ADA Standards for Accessible Design so that the parking spaces are



                                             11
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 12 of 32                    PageID #: 12



                 identified with accessibility signage, including the international symbol of

                 accessibility that is mounted 60 inches minimum above the finished floor or

                 ground surface measured to the bottom of the sign;

              f. The parking area fails to maintain the required amount of accessible van parking

                 spaces, including adjoining access aisles, in operable condition by conforming

                 with the ADA Standards for Accessible Design so that the parking spaces and

                 adjacent access aisles are designed or otherwise maintained in a way so that

                 when cars and vans, when parked, cannot obstruct the required clear width of

                 adjacent accessible routes and render the parking spaces as unusable by the

                 disabled;

       (3) Defendant provides a parking area with parking spaces that have routes connecting

           the parking spaces to the entrance of the establishment for able-bodied individuals,

           but fails to provide the same level of access by providing an ADA accessible route

           from accessible parking spaces to an accessible entrance for non-able-bodied

           individuals, which segregates and relegates individuals with disabilities to inferior

           benefits of the goods and services provided at Defendant’s place of public

           accommodation, which includes but is not limited to, the following failures of

           Defendant:

              a. Defendant fails to maintain the parking area and associated accessible route in

                 conformance with the ADA Standards for Accessible Design in all the ways

                 that are required to be readily accessible to and usable by disabled individuals,

                 which includes but is not limited to, providing all of the necessary components

                 on the ADA accessible route to the entrance, including without limitation,



                                              12
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 13 of 32                 PageID #: 13



                ramps, walking surfaces, and other associated elements, which has the

                discriminatory effect of rendering the parking spaces and associated elements

                as unusable by disabled individuals;

             b. The accessible route fails to maintain a ramp and associated components in

                operable condition by conforming with the ADA Standards for Accessible

                Design so that the adjacent surfaces at transitions at curb ramps to walks,

                gutters, and streets are at the same level;

             c. The accessible route fails to maintain a ramp and associated components in

                operable condition by conforming with the ADA Standards for Accessible

                Design so that the running slope is not steeper than 1:12.

             d. The accessible route fails to maintain a ramp and associated components in

                operable condition by conforming with the ADA Standards for Accessible

                Design so that the cross slope is not steeper than 1:48.

             e. The accessible route fails to maintain a ramp and associated components in

                operable condition by conforming with the ADA Standards for Accessible

                Design so that there are no changes in level other than the running slope and

                cross slope;

             f. The slope and landing at the door nearest the parking spaces exceeds the

                required degrees and fails to be level.

             g. The accessible route fails to maintain a ramp and associated components in

                operable condition by conforming with the ADA Standards for Accessible

                Design in all the ways that are required to be usable by the disabled, which

                includes but is not limited to, providing a ramp that is 36 inches wide minimum



                                              13
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 14 of 32                     PageID #: 14



                  with a level landing at the top and bottom of the ramp measure 60 inches long

                  minimum and at least as wide as the ramp;

       (4) The mats are not stable, firm, or otherwise secured to the floor;

       (5) Defendant provides a toilet room for able-bodied individuals, but fails to afford non-

           able-bodied individuals the same opportunity to participate in, or benefit from, a good,

           service, facility, privilege, advantage, or accommodation that is equal to the

           experience afforded to individuals without disabilities, which includes but is not

           limited to, the following failures of Defendant:

              a. When entering and/or exiting the toilet room, there is insufficient maneuvering

                  clear floor space for individuals who require mobility devices to approach the

                  door to push/pull it open and/or maneuver into or out of the toilet room;

              b. The flush control valve fails to be properly located on the transfer side of the

                  water closet;

              c. The soap dispenser exceeds the maximum required height;

              d. The rear wall grab bar fails to conform to the ADA Standards for Accessible

                  Design in all the ways that it is required to be readily accessible to and usable

                  by disabled individuals, which includes but is not limited to, maintaining a 36

                  inch long grab bar installed so that it is located 12 inches on the closed side of

                  the toilet room and 24 inches on the transfer side and mounted so that the top

                  gripping surface measures 33-36 inches above the finish floor;

              e. The side wall grab bar fails to be 42 inches long minimum, located 12 inches

                  maximum from the rear wall and extending 54 inches minimum from the rear




                                               14
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 15 of 32                           PageID #: 15



                     wall and mounted so that the top gripping surface measures 33-36 inches above

                     the finish floor;

                 f. The clear floor space around the water closet fails to be maintained in

                     conformance with the ADA Standards for Accessible Design so that the

                     lavatory sink and/or other associated obstructions are not restricting the water

                     closets usability by disabled individuals;

         21.     To date, the barriers to access and other violations of the ADA still exist and have

 not been remedied or altered in such a way as to effectuate compliance with the provisions of the

 ADA.

         22.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have Plaintiff’s reasonable attorneys’ fees, costs,

 and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

         23.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

 Plaintiff’s injunctive relief, including an Order to alter the discriminating facility to make it readily

 accessible to, and usable by, individuals with disabilities to the extent required by the ADA, and

 closing the facility until the requisite modifications are completed, and to further Order Defendant

 to modify the policies, practices, and procedures, to provide equal use of its facilities, services, and

 benefits to disabled individuals.




                                                    15
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 16 of 32                        PageID #: 16



                                          COUNT TWO
                              VIOLATION OF THE ADA, TITLE III
                                   42 U.S.C. § 12182(b)(2)(A)(ii)
                   Policies, Practices, and Procedures Denying Equal Benefits

     ADA, Title III Prohibits Other Discrimination in Addition to Architectural Barriers

        24.     Plaintiff incorporates paragraphs 1-23 above.

        25.     The ADA, Title III, provides a private right of action for “any person who is being

 subjected to discrimination on the basis of disability in violation of” Title III. 42 U.S.C. §

 12182(a)(1).

        26.     The ADA, Title III, specifically makes it unlawful to provide individuals with

 disabilities with an unequal benefit, and to relegate individuals with disabilities to a different or

 separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). In other words,

 the disabled must receive equal benefits as the nondisabled. Further, 28 C.F.R. § 302(b) requires

 that goods, services, and accommodations be provided to individuals with disabilities in “the most

 integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

 Preamble in addition to recognizing that persons who use wheelchairs and mobility aids have been

 forced to sit apart from family and friends, also recognizes that persons who use wheelchairs and

 mobility aids historically have been provided “segregated accommodations” compared to non-

 disabled individuals; thus, relegating persons who use wheelchairs “to the status of second-class

 citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of §§ 36.308, 36.203).

        27.     Congress enacted the ADA in light of its findings that “individuals with disabilities

 continually encounter various forms of discrimination, including outright intentional exclusion,

 the discriminatory effects of architectural, transportation, and communication barriers,

 overprotective rules and policies, failure to make modifications to existing facilities and practices,


                                                  16
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 17 of 32                      PageID #: 17



 exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

 programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5).

        28.     To address this broad range of discrimination in the context of public

 accommodations, Congress enacted ADA, Title III, which provides in part: “No individual shall

 be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, or accommodations of any place of public

 accommodation by any person who owns, leases (or leases to), or operates a place of public

 accommodation.” 42 U.S.C. 12182.

        29.     By its clear text, ADA, Title III requires a public accommodation to provide

 individuals with disabilities more than simple physical access. Removal of architectural barriers

 as required by Count One of this Complaint is but one component of compliance with ADA, Title

 III. Congress recognized that “individuals with disabilities continually encounter various forms of

 discrimination” including not only barriers to physical access, but also other forms of exclusion

 and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

 U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack

 of physical access to facilities” was only one of several “major areas of discrimination that need

 to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient

 to only make facilities accessible and usable; this title prohibits, as well, discrimination in the

 provision of programs and activities conducted by the public accommodation.”).

        30.     For that reason, the ADA applies not only to barriers to physical access to places

 of public accommodation, but also to any policy, practice, or procedure that operates to deprive

 or diminish disabled individuals’ full and equal enjoyment of the privileges and services offered

 by the public accommodation to the public. 42 U.S.C. § 12182. Thus, a public accommodation

                                                 17
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 18 of 32                          PageID #: 18



 may not have a policy, practice or procedure that excludes individuals with disabilities from

 services. 42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest

 Prod., Ltd., 294 F.3d 1279, (11th Cir. 2002) that:

                        A reading of the plain and unambiguous statutory language
                        at issue reveals that the definition of discrimination provided
                        in Title III covers both tangible barriers (emphasis added),
                        that is, physical and architectural barriers that would prevent
                        a disabled person from entering an accommodation's
                        facilities and accessing its goods, services and privileges, see
                        42 U.S.C. § 12182(b)(2)(A)(iv), and intangible barriers
                        (emphasis added), such as eligibility requirements and
                        screening rules or discriminatory policies and procedures
                        that restrict a disabled person's ability to enjoy the
                        Defendants entity's goods, services and privileges.
              Defendant’s Failed Practices and Lack of Policies Are Discriminatory

        31.      Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                        [A] failure to make reasonable modifications in policies,
                        practices, or procedures, when such modifications are
                        necessary to afford such goods, services, facilities,
                        privileges, advantages, or accommodations to individuals
                        with disabilities, unless the entity can demonstrate that
                        making such modifications would fundamentally alter the
                        nature of such goods, services, facilities, privileges,
                        advantages, or accommodations.
        32.      Accordingly, a place of public accommodation must modify a policy or practice

 that has the consequence of, or tends to deny, access to goods or services to the disabled. Similarly,

 a place of public accommodation must not have a policy or practice that “has a discriminatory

 effect in practice” of preventing disabled individuals from realizing the full and equal enjoyment

 of the goods and services the public accommodation offers to potential customers. Nat’l Fed’n of

 the Blind v. Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).




                                                  18
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 19 of 32                        PageID #: 19



        33.     As detailed below, Defendant has failed to make reasonable modifications in the

 policies, practices, and procedures that are necessary to afford the goods, services, facilities,

 privileges, advantages, or accommodations to individuals with restricted mobility. By failing to

 take such efforts that may be necessary to ensure that no individual with a disability is excluded,

 Defendant denied services, segregated, or otherwise treated Plaintiff differently than individuals

 who are not disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A), Defendant has discriminated

 against Plaintiff. Defendant will continue that discrimination forever until enjoined as Plaintiff

 requests. The discrimination is described more particularly in the following paragraphs.

        34.     Defendant either has no policies, practices, and procedures to remove architectural

 barriers or else does not abide by them. The rampant architectural barriers previously identified in

 Count One establish that Defendant has failed to create, adopt, and/or implement ADA, Title III

 compliance policies, procedures, and practices as to architectural barriers.

        35.     Defendant’s use of the facility, and the practices at the facility located at 1030

 Saraland Boulevard S, Saraland, Alabama 36571, creates barriers and in so doing denies Plaintiff

 the full and equal enjoyment of the facility. Those practices include:

                a) Defendant makes the parking area inaccessible for use by the disabled by failing

                    to provide ADA accessible parking with connecting accessible routes to the

                    establishment from its parking lot, which means that Plaintiff is forced to

                    depend on assistance from a third party to get into the facility, whereas the non-

                    disabled conveniently access the establishment without the need of third party

                    assistance;

                b) Defendant makes the toilet room inaccessible for use by the disabled by failing

                    to maintain any ADA accessible elements within the toilet room so that Plaintiff

                                                 19
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 20 of 32                         PageID #: 20



                    is afforded the opportunity to independently use the toilet room, or clean up, or

                    move into and throughout the toilet room, whereas non-disabled individuals are

                    able to independently use the toilet room;

                c) Defendant fails to provide a place for the disabled to enjoy the goods and

                    services like able-bodied people can;

                d) Defendant’s policies, practices, and procedures are conducted without regard

                    to disabled individuals.

         36.    As the continuing architectural barriers and the failure to provide full and equal use

 of the facility establishes, Defendant has no policies, practices, or procedures, or else has failed to

 implement them, to ensure that any removal of architectural barriers is permanent. 42 U.S.C. §

 12182(b)(2)(a)(iv) and (v).

         37.    As the continuing architectural barriers and the failure to provide full and equal use

 of the facility establishes, Defendant’s existing practice is both in effect and/or explicitly to

 remediate ADA, Title III architectural barriers only upon demand by the disabled.

         38.    As the continuing architectural barriers and the failure to provide full and equal use

 of the facility establishes, Defendant has no policies, practices, and procedures or else it failed to

 create, implement, and maintain policies and procedures to ensure individuals with disabilities are

 able to have the same experience at its facility as individuals without disabilities, 42 U.S.C.

 12182(b)(1)(A), and in particular the opportunity to have full and equal access to all of the goods,

 services, privileges, advantages, or accommodations of Defendant’s facility, as described above

 in detail.




                                                   20
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 21 of 32                        PageID #: 21



        39.     As the continuing architectural barriers and the failure to provide full and equal use

 of the facility establishes, Defendant has failed to create, implement, and maintain a policy of

 complying with ADA building design standards and regulations.

        40.     To date, Defendant’s discriminating policies, practices, and/or procedures have not

 been reasonably modified to afford goods, services, facilities, privileges, advantages, or other

 accommodations to individuals with disabilities.

        41.     A reasonable modification in the policies, practices, and procedures described

 above will not fundamentally alter the nature of such goods, services, facilities, privileges,

 advantages, and accommodations. Plaintiff hereby demands that Defendant both create and adopt

 a corporate practice and policy that Defendant (1) will fully comply with Title III, ADA, and all

 implementing regulations so that architectural barriers identified above are permanently removed

 from Defendant’s facility consistent with the ADA; (2) Defendant will provide the disabled,

 including those with mobility limitations full and equal use and enjoyment of Defendant’s facility;

 (3) Defendant will modify the practice of making ADA, Title III architectural barrier remediations

 only upon demand by the disabled.

        42.     As pled above, Defendant operates the real property and improvements in which the

 public accommodation is located at 1030 Saraland Boulevard S, Saraland, Alabama 36571; therefore,

 pursuant to 42 U.S.C. § 12182, is responsible for creating, implementing, and maintaining policies,

 practices and procedures, as alleged above.

        43.     The ADA is over twenty-five (25) years old. Defendant knows Defendant must

 comply with the ADA, Title III. The ADA, Title III requires modifications in policies, practices,

 and procedures to comply with the ADA, as pled above in the statute. 42 U.S.C.

 §12182(b)(2)(A)(ii).

                                                 21
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 22 of 32                          PageID #: 22



         44.     By this Complaint, Plaintiff provides sufficient notice of Plaintiff’s demands for an

 alteration in Defendant’s policies, practices, and procedures.

         45.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have Plaintiff’s reasonable attorneys’ fees, costs,

 and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         46.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

 policies, practices, and procedures.

                                        COUNT THREE
                             VIOLATION OF THE ADA, TITLE III
                              Denial of Full and Equal Enjoyment

         47.     Plaintiff incorporates paragraphs 1-46 above.


         48.     42 U.S.C. § 12182(a) provides:
                      No individual shall be discriminated against on the basis of
                      disability in the full and equal enjoyment of the goods,
                      services,     facilities,  privileges,   advantages,      or
                      accommodations of any place of public accommodation by
                      any person who owns, leases (or leases to), or operates a
                      place of public accommodation.

         49.     Congress enacted the ADA upon finding, among other things, that “society has

 tended to isolate and segregate individuals with disabilities” and that such forms for discrimination

 continue to be a “serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

         50.     Congress also found that: “individuals with disabilities continually encounter

 various forms of discrimination, including outright intentional exclusion, the discriminatory

 effects of architectural, transportation, and communication barriers, overprotective rules and

 policies, failure to make modifications to existing facilities and practices, exclusionary

 qualification standards and criteria, segregation, and relegation to lesser services, programs,

                                                   22
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 23 of 32                           PageID #: 23



 activities, benefits, jobs, or other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals

 regarding individuals with disabilities are to assure equality of opportunity, full participation,

 independent living, and economic self-sufficiency for such individuals;” 42 U.S.C. § 12101(a)(7).

 Congress even found that: “the continuing existence of unfair and unnecessary discrimination and

 prejudice denies people with disabilities the opportunity to compete on an equal basis and to pursue

 those opportunities for which our free society is justifiably famous, and costs the United States

 billions of dollars in unnecessary expenses resulting from dependency and nonproductivity.” 42

 U.S.C. § 12101(a)(8).

         51.     In response to these findings, Congress explicitly stated that the purpose of the

 ADA is to provide “a clear and comprehensive national mandate for the elimination of

 discrimination against individuals with disabilities” and “clear, strong, consistent, enforceable

 standards addressed discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1)-

 (2).

         52.     The ADA provides, inter alia, that it is discriminatory to subject an individual or

 class of individuals on the basis of a disability “to a denial of the opportunity of the individual or

 class to participate in or benefit from the goods, services, facilities, privileges, advantages, or

 accommodations of an entity.” 42 U.S.C. § 12182(a)(i).

         53.     The ADA further provides that it is discriminatory “to afford an individual or class

 of individuals, on the basis of a disability . . . with the opportunity to participate in or benefit from

 a good, service, facility, privilege, advantage, or accommodation that is not equal to that afforded

 to other individuals.” 42 U.S.C. § 12182(a)(ii).

         54.     Congress enacted the ADA in light of its findings that “individuals with disabilities

 continually encounter various forms of discrimination, including outright intentional exclusion,

                                                    23
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 24 of 32                         PageID #: 24



 the discriminatory effects of architectural, transportation, and communication barriers,

 overprotective rules and policies, failure to make modifications to existing facilities and practices,

 exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

 programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5). Defendant’s

 acts and omissions alleged herein are in violation of the ADA, 42 U.S.C. §§ 12101, et seq., and

 the regulations promulgated thereunder.

        55.     To address this broad range of discrimination in the context of public

 accommodations, Congress enacted Title III, which by its clear text, requires a public

 accommodation to provide individuals with disabilities more than simple physical access.

 Congress recognized that “individuals with disabilities continually encounter various forms of

 discrimination” including not only barriers to physical access, but also other forms of exclusion

 and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

 U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack

 of physical access to facilities” was only one of several “major areas of discrimination that need

 to be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to

 only make facilities accessible and usable; this title prohibits, as well, discrimination in the

 provision of programs and activities conducted by the public accommodation.”).

        56.     For that reason, the ADA applies not only to barriers to physical access to business

 locations, but also to any policy, practice, or procedure that operates to deprive or diminish disabled

 individuals’ full and equal enjoyment of the privileges and services offered by the public

 accommodation to the public. 42 U.S.C. 12182. Thus, a public accommodation may not have a

 policy, practice or procedure that excludes individuals with disabilities from services. 42 U.S.C. §

 12182(b)(1)(A)(i).


                                                   24
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 25 of 32                         PageID #: 25



        57.     The keystone for this analysis is Defendant must start by considering how the

 facility is used by non-disabled guests and then take reasonable steps to provide disabled guests

 with a like experience. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128–29, 125 S.Ct.

 2169, 162 L . E d . 2d 97 (2005); see also, Baughman v. Walt Disney World Company, 685 F.3d

 1131, 1135 (9th Cir. 2012).

        58.     Plaintiff was denied full and equal access to Defendant’s public accommodation.

 Plaintiff specifically and definitely wants to return to Defendant’s public accommodation. More

 specifically, Plaintiff wants to be afforded the same level of service that is offered to non-disabled

 individuals, which Defendant has failed to provide to Plaintiff as follows: Defendant failed to

 provide an accessible parking area and accessible route for disabled individuals, which means

 Plaintiff cannot park, cannot independently get out of the car and onto Plaintiff’s wheelchair,

 cannot independently travel from the parking area into the public accommodation, cannot

 determine if there is a usable parking space, and must determine by trial and error how Plaintiff is

 to park and move into the public accommodation; Defendant failed to provide an accessible toilet

 room for disabled individuals, which means that, unlike the able-bodied, the disabled are

 challenged or denied the opportunity to independently use the toilet room, clean up after using the

 toilet room, move throughout the toilet room, and prohibited from using all the other elements of

 the toilet room; Defendant’s continued failure to maintain ADA accessibility as an integral part of

 the highest possible experience that non-disabled individuals get to independently enjoy has

 segregated or otherwise treated Plaintiff and others similarly situated differently, in that,

 Defendant’s public accommodation makes Plaintiff dependent on family or an independent third

 party, which is not the same experience that Defendant affords to non-disabled individuals and all

 the foregoing failures by Defendant inhibited Plaintiff from having the same experience that non-


                                                  25
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 26 of 32                      PageID #: 26



 disabled individuals have when at Defendant’s public accommodation.

        59.     In the Preamble to the Title III regulation, the DOJ recognized that mobility

 impaired persons including persons in wheelchairs should have the same opportunities to enjoy the

 goods and services and other similar events of public accommodation with their families and

 friends, just as other non-disabled individuals do. The DOJ further recognized that providing

 segregated accommodations and services relegates persons with disabilities to the status of second-

 class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

        60.     The ADA specifically makes it unlawful to provide individuals with disabilities

 with an unequal benefit, and to relegate individuals with disabilities to a “different or separate”

 benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). Further, 28 C.F.R. §

 302(b) requires that goods, services, and accommodations be provided to individuals with

 disabilities in “the most integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

 36.203(a). Similarly, the Preamble in addition to recognizing that persons who use wheelchairs

 have been forced to sit apart from family and friends, also recognizes that persons who use

 wheelchairs historically have been provided inferior seating and segregated accommodations

 compared to non-disabled individuals, thus relegating persons who use wheelchairs “to the status

 of second-class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of

 §§ 36.308, 36.203).

        61.     Thus, Defendant’s use of the accessible features constitutes statutory

 discrimination in violation of the ADA, because Defendant has segregated and separated the

 disabled from the non-disabled individuals. “The goal is to eradicate the invisibility of the

 handicapped. Separate-but-equal services do not accomplish this central goal and should be

 rejected.” H.R. Rep. No. 101-485(III), at 50, 1990 U.S.C.C.A.N at 473. The ADA provides a broad

                                                 26
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 27 of 32                          PageID #: 27



 mandate to “eliminate discrimination against disabled individuals, and to integrate those

 individuals into the economic and social mainstream of American life.” PGA Tour, Inc. v. Martin,

 532 U.S. 661, 675; 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001) (quoting H.R.Rep. No. 101-485, pt.

 2, p.50 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 332).

         62.     Defendant discriminated against Plaintiff by denying Plaintiff “full and equal

 enjoyment” and use of the goods, services, facilities, privileges and accommodations of the facility

 during each visit. Each incident of deterrence denied Plaintiff an equal “opportunity to participate

 in or benefit from the goods, services, facility, privilege, advantage, or accommodations” of

 Defendant’s public accommodation.

         63.     Defendant’s conduct and Defendant’s unequal treatment to Plaintiff constitutes

 continuous violations of the ADA and absent a Court ordered injunction from doing so,

 Defendant will continue to treat Plaintiff and others similarly situated unequally.

         64.     Defendant’s failure to maintain the accessible features that are required to be

 readily accessible to and usable by individuals with disabilities constitutes continuous

 discrimination and absent a Court ordered injunction, Defendant will continue to not maintain the

 required accessible features at Defendant’s facility. 28 C.F.R.§ 36.211(a).

         65.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have Plaintiff’s reasonable attorneys’ fees, costs,

 and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         66.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

 of Defendant.




                                                   27
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 28 of 32                           PageID #: 28



                                       COUNT FOUR
                               VIOLATION OF THE ADA, TITLE III
                                    42 U.S.C. § 12183(a)(1)
                Failure to design and construct the facility for ADA compliance

         67.     Plaintiff incorporates paragraphs 1 – 66 above.

         68.     42 U.S.C. § 12183(a)(1) provides:

                     [Discrimination includes] a failure to design and construct
                     facilities for first occupancy later than 30 months after July 26,
                     1990, that are readily accessible to and usable by individuals
                     with disabilities, except where an entity can demonstrate that it
                     is structurally impracticable to meet the requirements of such
                     subsection in accordance with standards set forth or incorporated
                     by reference in regulations issued under this subchapter.
         69.     Congress passed the ADA in part because “historically, society has tended to isolate

 and segregate individuals with disabilities, and such forms of discrimination . . . continue to be a

 serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2). Congress found that this

 discrimination included “segregation and relegation to lesser services, programs, activities,

 benefits, jobs, or other opportunities.” Id. § 12101(a)(5). In its Preamble to the Title III regulation,

 the Department of Justice recognized that persons in wheelchairs should have the same

 opportunities to enjoy the goods and services and other similar events of a public accommodation

 with their families and friends, just as other non-disabled individuals do. The DOJ further

 recognized that providing segregated accommodations and services relegates persons with

 disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

         70.     To eliminate such segregation Congress enacted the requirement that facilities be

 “readily accessible to and usable by individuals with disabilities.” This very requirement is

 intended to enable individuals with disabilities “to get to, enter and use a facility.” H.R. Rep. No.

 101- 485(III), at 499-500 (1990). It requires “a high degree of convenient accessibility,” id., as

                                                   28
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 29 of 32                        PageID #: 29



 well as access to the same services that are provided to members of the general public. “For new

 construction and alterations, the purpose is to ensure that the service offered to persons with

 disabilities is equal to the service offered to others.” Id.

         71.     As the legislative history makes clear, the ADA is geared to the future with the goal

 being that, over time, access will be the rule rather than the exception. Thus, the ADA only requires

 modest expenditures to provide access in existing facilities, while requiring all new construction

 to be accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63 (1990).

         72.     To realize its goal of a fully accessible future, Congress required that all newly

 constructed facilities be designed and constructed according to architectural standards set by the

 Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those Standards for Accessible Design are

 incorporated into the DOJ’s regulations implementing Title III of the ADA, 28 C.F.R. Part 36,

 Appendix.

         73.     The Standards set architectural requirements for newly constructed buildings that

 apply to all areas of the facility, from parking areas, interior walkways and entrances, common

 areas, seating, toilet rooms, and sales/service areas.

         74.     Defendant operates the real property and improvements in which Defendant’s

 facility is located and is directly involved in the designing and/or construction of the public

 accommodation in this litigation for first occupancy after January 1993.

         75.     Defendant was and is required to design and construct the public accommodation

 to be “readily accessible to and usable by individuals with disabilities.” Defendant violated the

 statute by failing to design and construct the store to be readily accessible to and usable by

 individuals with disabilities including individuals who use wheelchairs. Defendant further violated



                                                    29
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 30 of 32                          PageID #: 30



 the statute by failing to design and construct the store in compliance with the ADA during planned

 alterations as described throughout this Complaint.

         76.     To date, Defendant’s discriminating actions continue.

         77.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. Plaintiff is entitled to have Plaintiff’s reasonable attorneys’ fees, costs,

 and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         78.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

 actions by Defendant.

          WHEREFORE, premises considered, Plaintiff demands judgment against Defendant on

 Counts One through Four and requests the following injunctive and declaratory relief:

         1.    That the Court declare that the property and business operated by Defendant as well as

               all Defendant’s illegal actions described herein violate the ADA, as more particularly

               described above;

         2.    That the Court enter an Order enjoining Defendant to alter the facility to make the

               facility accessible to and usable by individuals with disabilities to the full extent

               required by Title III of the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv)

               and its implementing regulations, as stated in Count One;

         3.    That the Court enter an Order, in accordance with Count Two, directing Defendant

               to modify the policies, practices, and procedures both to remedy the numerous ADA

               violations outlined above, in violation of 42 U.S.C. § 12182(b)(2)(A)(ii), and to

               permanently enjoin Defendant to make the business practices consistent with ADA,

               Title III in the future;

         4.    That the Court enter an Order directing Defendant to provide Plaintiff full and equal

                                                   30
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 31 of 32   PageID #: 31
Case 1:19-cv-00755-TFM-MU Document 1 Filed 10/09/19 Page 32 of 32   PageID #: 32
